Exhibit 10.13
 
 
 
 
LEASE AGREEMENT
THIS LEASE AGREEMENT (hereinafter referred to as "Lease") is made and entered
into this 10th day of January 2016, by and between West Boynton Auto Services,
Inc., a Florida Corporation (hereinafter referred to as "Landlord"), whose
mailing address is 12355 Hagen Ranch Road, Suite 604, Boynton Beach, Florida
33437 and OTM USA Corp, a Florida Corporation (hereinafter referred to as
"Tenant"), whose mailing address is 12355 Hagen Ranch Road, Suite 604, Boynton
Beach, Florida 33437.
ARTICLE I.
PREMISES
1.01            Premises.  Landlord does lease unto Tenant, and Tenant does
hereby hire and take as tenant under Landlord the premises located at 7450 West
Boynton Beach Boulevard, Boynton Beach, Florida 33437 consisting of
approximately 1.3 acres of real property on which exists a gas station (Shell
branded), canopy, fuel pumps, automated car wash and convenience store along
with the furniture, equipment and fixtures located therein and thereon (the gas
station, canopy, fuel pumps. automated car wash and convenience store along with
the furniture, equipment and fixtures located therein and thereon are
collectively referred to as the "Improvements") (the Improvements and the real
property are collectively referred to as the "'Premises"), upon the terms and
conditions as forth herein. The legal description of the Premises is attached
hereto as Exhibit "A". The equipment included herein is set forth on Exhibit "A
1.
1.02            Acceptance of Premises. The Premises are hereby leased to Tenant
subject to:  (i) any and all conditions that an accurate survey and examination
of the Premises would disclose; (ii) any and all laws, as applicable, now in
force or hereafter enacted; and (iii) any title matters of record or otherwise
disclosed to Tenant. Except for the work specifically identified in this Lease
to be performed by Landlord, as further set forth on Exhibit "B" attached
hereto. Tenant certifies that it has inspected the Premises and, in reliance on
such inspection, acknowledges and accepts the Premises and the Improvement. all
of which Tenant confirms as being satisfactory. Tenant shall be deemed to have
accepted the Premises in their "As Is" condition. Tenant further acknowledges
that the Premises, including all fixtures, equipment and furnishings contained
therein, are in satisfactory or excellent condition and accepts the Premises in
its "As Is"' condition, without requiring Landlord ton make any repairs or
replacements thereof other than as set forth in Exhibit "B". Tenant hereby
waives any objection to and releases Landlord from any liability arising from
the condition of the Premises from and after the date or lease execution other
than matters arising out of Landlords obligations as set forth in Exhibit B".
1.03            Construction of Premises.  Landlord will perform all work
specified to be performed by Landlord more specifically set forth in Exhibit "B"
attached hereto and entitled "Leasehold Improvements". Any improvements made to
the premises by Tenant shall remain the sole property of the Landlord. Tenant
agrees to make the improvements in a workman like manner and further agrees not
to permit the filing of any liens or claims of lien against the premises. In the
event any lien is filed against the premises, such lien shall be bonded off by
Tenant within ten (10) days of the filing of the lien. Tenant's failure to bond
off or pay such lien shall be a default under this Lease. The parties
acknowledge that the Landlord's Improvements shall be part of the Premises and
shall be the property of Landlord at the conclusion or other termination of the
Lease
ARTICLE II.
TERM
The date on which the Lease is signed by the last of the parties to sign shall
be deemed the "Effective Date". The term of this Lease shall commence on January
11, 2016 (the "Commencement Date"). The Lease term shall end January 14, 2026
("Expiration Date"). At the expiration of the term of the Lease, Tenant will
vacate and surrender the Premises to Landlord in accordance with the terms
hereof and said Premises shall be in a broom clean condition. Provided Tenant
has not defaulted under the Lease, Tenant shall have an option to extend the
term of the Lease for ten (10) years on the same terms and conditions as are set
forth herein. In order to exercise Tenants option to extend the term of the
Lease, Tenant shall be obligated to provide written notice to Landlord no later
than ninety (90) days prior to the expiration of the then current term, with
time being of the essence.
Exhibit 10.13 -- Page 1 of 18

--------------------------------------------------------------------------------





ARTICLE III.
RENT
3.01            Covenant to Pay. Tenant shall pay Rent to Landlord from the
Commencement Date without prior demand, together with all applicable Florida
sales tax thereon as provided by law from time to time; for any Lease Year
greater or less than Twelve (12) months shall be prorated on the per diem basis,
based upon the number of days elapsed over 365-day year. Tenant agrees that its
covenant to pay Rent to Landlord is an independent covenant and that all such
amounts are payable without counterclaim, set-off, deduction, abatement or
reduction whatsoever, except as expressly provided for in this Lease. Upon
signing of this Lease by Tenant, Tenant shall pay to Landlord the first month's
minimum rent (as provided herein) plus sales tax in the amount of Thirty Four
Thousand Nine Hundred Eighty Dollars ($34,980.00) plus the sum of
___________________ Dollars ($_____.00) representing one month's estimated
Operating Costs plus sales tax, plus Thirty Four Thousand Nine Hundred Eighty
Dollars ($34,980.00) representing one month's rent, plus sales tax (at the
current applicable rate of Six percent (6%), representing the security deposit
to be held under this Lease. In the event there is any increase in the base Rent
and/or sales tax payable with respect to rental payments, Tenant shall he
responsible to pay the increase and shall be responsible to increase the
Security Deposit.
3.02            Minimum Rent. Tenant shall pay Landlord, at the office or such
other place as Landlord may from time to time designate as "Minimum Rent" tor
the premises tor each year during the term of this Lease, without any deduction
or set-off, an initial annual rent of Three Hundred Ninety Six Thousand Dollars
($396,000.00) per year in equal monthly installments in advance, on the first
day of each calendar month the initial sum of Thirty Three Thousand Dollars
($33,000.00) during each month of the lease term. Landlord and Tenant agree that
Tenant shall commence monthly payments of Minimum Rent together with sales tax
and Operating Costs on the following schedule:
January 15, 2016 - January 14, 2017 Thirty Three Thousand Dollars ($33,000.00)
Minimum Rent plus sales tax plus Operating Costs and any sales tax due thereon.
The Minimum Rent shall increase by Two percent (2%) per year commencing in year
Two (2) of the Lease and with such annual increases continuing for each
additional year of the Lease term, including any Lease years of any extension
period.


3.03            Payment of Operating Costs. This is a Net, Net, Net lease which
requires the Tenant to pay for all operating costs associated with the Premises,
including but not limited to real estate taxes, personal property taxes,
insurance (including but not limited liability, property, building, landlords,
underground storage tank liability insurance, wind, flood and all other risks in
amounts determined by Landlord), maintenance, services relating to water, sewer,
sewer pump, repairs and all other costs relating to the property. Of the
Operating Costs for the Premises, Tenant shall pay directly all Operating Costs
except for the cost of real estate taxes and property insurance, building
insurance, underground storage tank liability insurance, and landlord's
liability insurance (including all perils), which shall be paid by Landlord and
the cost of which shall be reimbursed by payment from Tenant to Landlord. As a
result, in addition to Minimum Rent, Tenant shall be obligated to pay to
Landlord the sum of __________________________ Dollars ($__________) per month
as reimbursement to Landlord for real property taxes, intangible taxes and
insurance coverage (the "Operating Costs") obtained by the Landlord for the
Premises. The amount of the monthly payment for Operating Costs may be modified
by Landlord upon thirty (30) days' written notice from Landlord to Tenant. Such
payments shall be made by Tenant to Landlord on a monthly basis, and shall be in
addition to payment of Minimum Rent. Landlord shall provide an annual recap of
the Operating Costs which have been paid by Landlord, which recap shall detail
the amounts paid by Landlord and the amounts reimbursed to Landlord by Tenant.
Any amounts due to Landlord, after taking account of payments by Tenant shall be
paid by Tenant upon written request of Landlord. Any amount overpaid by Tenant
identified in the recap shall be a credit for the next year's payment.
Exhibit 10.13 -- Page 2 of 18

--------------------------------------------------------------------------------



3.04
In addition, Tenant shall be obligated to pay for all expenses, including but
not limited to all utilities, garbage removal, cleaning of catch basins,
cleaning of sump pump. grease trap cleaning, landscaping, plumbing, air
conditioning, coolers, personal property taxes and all other expenses of
operation of the Premises, it being the intention of the parties that this shall
be a "triple net" lease and that Tenant shall pay all expenses of operation of
the Premises. Tenant shall be required to obtain liability insurance in the
minimum amount of One Million Dollars ($1,000,000.00) and shall provide Landlord
with a certificate of insurance, on an accord form 27 or other form acceptable
to Landlord, making Landlord an additional insured under the policy. Tenant
shall also be responsible to obtain its own property insurance for the full
insurable value of the Premises, and shall in each instance provide Landlord
with a certificate of insurance on an accord form 27 or other form acceptable to
Landlord, making Landlord an additional insured under the policy. In the event
Tenant fails to pay any expenses of operation, Landlord shall be entitled to pay
for such item and the amount of such payment shall be deemed additional Rent
under this Lease.
3.05            Rent Past Due.  If any installment of Rent shall remain overdue
for more than five (5) days, a late charge in an amount equal to One and
One-half percent (1.5%) per month (18% per annum) of the delinquent amount may
be charged by Landlord, such charge to computed for the entire period for which
the amount is overdue. The late charge shall be deemed additional rent.
3.06            Security Deposit. Tenant shall pay Landlord upon demand a
Security Deposit in the amount of Thirty Three Thousand Dollars ($33,000.00)
plus sales tax at its current rate, which sum shall be increased in the event
the monthly rent increases or in the event the sales tax amount increases, to be
held by Landlord, without any liability for interest thereon, as security for
the performance by Tenant of all its obligations under this Lease. Landlord
shall be entitled to commingle such security deposit with other funds of
Landlord. In the event of default by Tenant of any of its obligations under this
Lease, Landlord may at its option, but without prejudice to any other rights
which Landlord may have, apply all or part of the Security Deposit to compensate
Landlord for any loss, damage or expense sustained by Landlord as a result of
such default. If all or any part of the Security Deposit is so applied, Tenant
shall restore the Security Deposit to its original amount on demand of Landlord.
Within Thirty (30) days following termination of this Lease, if Tenant is not
then in default, the Security Deposit will be returned by Landlord to Tenant. If
Landlord sells its interest in the Premises, it may deliver the Security Deposit
to the purchaser and Landlord will thereupon be released from any further
liability with respect to the Security Deposit or its return to Tenant and the
purchaser shall become directly responsible to Tenant.
3.07            Net Lease. With the exception of Landlord's contribution toward
the cost of constructing the Leasehold Improvements, if any, this Lease is a
completely net lease to Landlord, except as otherwise expressly herein stated.
Landlord is not responsible for any expenses or outlays of any nature arising
from or relating to the Premises, the use or occupancy thereof, the contents
thereof or the business carried on therein. Tenant shall pay all costs,
expenses, charges, assessments, impositions and outlays of every nature and kind
relating to the Premises except as expressly herein stated.
3.08            No Abatement of Rent. Except as specifically provided to the
contrary in this Lease, there shall be no abatement from or reduction of the
Rent due, nor shall Tenant be entitled to damages, losses, costs or
disbursements from Landlord during the Term caused by or on account of the fire,
water or sprinkler systems or the partial or temporary failure or stoppage of
any heating, cooling, lighting, plumbing or other services in or to the Premises
or the Building, whether due to Force Majeure or the making of alterations,
repairs, renewals, improvements or structural changes to the Premises, the
Building, the equipment or systems supplying the services, or from any cause
whatsoever, provided that the said failure or stoppage is remedied within a
reasonable time.
Exhibit 10.13 -- Page 3 of 18

--------------------------------------------------------------------------------





ARTICLE IV.
OPERATING COSTS
4.01            Intentionally Omitted.
4.02            Intentionally Omitted.
4.03            Operating Costs Defined. Operating Costs shall mean those
amounts paid by Landlord to be reimbursed by Tenant for real estate taxes,
intangible taxes, certain insurance coverages and any amounts for maintenance,
operating, repair, and  replacement of the Improvements and Premises.
ARTICLE V.
USE OF PREMISES
5.01            Use. Tenant shall use the Premises solely for the purpose of a
gas station, car wash and convenience store or other related business, which
shall require the advance written approval of Landlord, which Landlord shall not
unreasonably withhold. Tenant shall comply with all laws. ordinances, rules and
regulations of applicable governmental authorities respecting the use, operation
and activities of the Premises (including sidewalks, streets, approaches,
drives, and entrances which serve the Premises), and Tenant shall not make,
suffer or permit any unlawful, improper or offensive use of the Premises or such
other areas, or any part thereof, or permit any nuisance thereon. Tenant shall
not make any use of the Premises which would make void or voidable any policy of
fire or extended coverage insurance covering the Premises. Tenant shall use the
Premises only for the purposes stated in this Lease and shall not leave said
Premises vacant or suffer or permit any waste or mistreatment thereof. Tenant
shall not be permitted to have any unlawful products stored, used or repackaged
at the Premises.
5.02            Tenant's Covenants as to Use and Occupancy.
A.            Tenant shall carry on its business on the Premises in a reputable
manner and shall not cause, permit or suffer to be done or exist upon the
Premises anything which shall result in a danger, hazard or bring about a breach
of any provision of this Lease or any applicable law.
B.            Tenant shall be prohibited from conducting any use, or making any
modification, which would in any manner (i) violate any certificate of occupancy
or similar governmental approval, (ii) cause structural injury to all or any
part of the Premises or to any improvements constructed thereon, or (iii)
constitute a public or private nuisance.
C.            Tenant shall not use on the Premises any traveling or flashing
lights or signs or any loudspeakers, television, phonographs, radio or other
audio-visual or mechanical devices in a manner so that they can be heard or seen
outside the Premises without obtaining in each case prior written consent of
Landlord. If Tenant uses any such equipment without receiving the prior written
consent of Landlord, Landlord shall be entitled to remove such equipment without
notice at any time and at the cost of Tenant payable as Additional Rent
forthwith on demand.
D.            Tenant shall not burn any trash or garbage in or about the
Premises or anywhere else in the Building, nor cause, permit or suffer upon the
Premises or anywhere else in the Building any unusual or objectionable noise or
odors or anything which may disturb the enjoyment of the Premises and facilities
thereof by customers and invitees or any adjacent property owners.
E.            Tenant shall not overload any floor in the Premises, or any
utility or service or commit any act of waste or damage any part of the
Premises.
Exhibit 10.13 -- Page 4 of 18

--------------------------------------------------------------------------------





F.            Tenant shall not store or bring on the Premises any articles of
any combustible, toxic or dangerous nature (other than gas station related
materials) and shall at all times keep the Premises in such condition as to
comply with all laws. Tenant shall keep and maintain on the Premises all safety
apparatus or appliances required by law. Tenant shall not cause, permit or
suffer any act, occurrence, or series of acts or occurrences upon the Premises
which shall cause the rate of insurance on the Premises and/or Building, or any
part thereof to be canceled, result in an increase in the Premises for coverages
of same or preclude the obtaining of such insurance. Tenant shall be responsible
for providing and maintaining all necessary and/or required fire extinguishers
and/or fire prevention devices at the Premises. Landlord acknowledges that the
Premises shall be used as a gas station; however, Tenant shall be responsible to
ensure that the facility complies with all environmental safety laws.
ARTICLE VI.
ACCESS AND ENTRY
6.01            Right of Access.  Landlord reserves the right to enter the
Premises at all reasonable times (and in emergencies at all times) m order to:
(i) make such repairs, alterations or improvements to the Premises as Landlord
considers necessary or desirable; (ii) have access to underfloor facilities and
access panels to mechanical shafts: (iii) check, calibrate, adjust and balance
controls and other parts of the heating, air conditioning, ventilating and
climate control systems; and (iv) install, maintain, repair or replace pipes,
ducts, conduits, vents and wires leading in. through, over or under the
Premises. Tenant shall not unduly obstruct any pipes, conduits or mechanical or
other electrical equipment so as to prevent reasonable access thereto. Landlord
further reserves unto itself the right to use all exterior walls and roof area.
Landlord shall exercise its rights under this Section 6.01, to the extent
possible in each circumstance, in a manner which minimizes interference with
Tenant's use and enjoyment of the Premises, including Tenant's decorations or
operations within the Premises. Rent will not abate or be reduced while the
maintenance, repairs, alterations, installations, replacement or improvements
are being made, unless the premises become totally inaccessible to the Tenant.
6.02            Right to Show Premises. Landlord and Landlord's Agents have the
right to enter the Premises at all reasonable times to show them to prospective
purchasers or mortgagees and, during the last six (6) months of the Term (or the
last six (6) months of any rental term if this Lease is renewed, to show the
Premises to prospective tenants.
6.03            Entry not Forfeiture. No entry into the Premises by Landlord
pursuant to a right granted by this Lease shall constitute a breach of any
covenant tor quiet enjoyment, or (except where expressed by Landlord in writing)
shall constitute a retaking of possession by Landlord or forfeiture of Tenant's
rights hereunder.
ARTICLE VII.
MAINTENANCE, REPAIRS AND ALTERATIONS
7.01            Maintenance and Repairs by Tenant.  Tenant covenants to keep the
following in good order, repair and condition: (i) the structure of the
Premises, including all of the exterior walls, structural columns, beams,
joists, footings and stem walls and roof; (ii) the mechanical, plumbing,
electrical, and other base building systems, and (iii) the entrances, sidewalks,
corridors, parking areas and other facilities from time to time comprising the
Premises. Tenant shall also be responsible for high pressure cleaning the canopy
and pumps, the concrete floor/pad area under the canopy, the sidewalks in front
of the building, the car wash walls, floor and equipment at a minimum of every
three (3) months, such that all of such areas and equipment remain in good
condition. All repair and maintenance performed by Tenant in the Premises shall
be performed by contractors or workmen designated or approved by Landlord. At
the expiration or earlier termination of the Term, Tenant shall surrender the
Premises to Landlord in as good condition and repair as Tenant is required to
maintain the Premises throughout the Term. Tenant shall be required to maintain
and replace, if necessary the HVAC system for the Premises. Tenant shall be
required to obtain and keep in full force throughout the Term of the Lease a
maintenance repair and replacement contract on the HVAC system for the Term of
this Lease and hall provide a copy of such contract to Landlord on an annual
basis.
Exhibit 10.13 -- Page 5 of 18

--------------------------------------------------------------------------------





7.02            Approval of Tenant's Alterations. Tenant shall have the right to
make non-structural interior alterations to the Premises which are not visible
from outside the Premises (excluding electrical, mechanical, plumbing and HVAC
alterations). Tenant hall submit to Landlord details of the proposed work
including drawings, and specifications prepared by qualified architects or
engineers conforming to good engineering practice. All such alteration shall be
performed (i) at the sole cost of Tenant; (ii) by contractors and workmen
approved in writing by Landlord, (iii) in a good and workmanlike manner, (iv) in
accordance with drawings and specifications approved in writing by Landlord; (v)
in accordance with all applicable laws; (vi) subject to the reasonable
regulations, supervision, control and inspection of Landlord; and (vii) subject
to such indemnification against liens and expenses as Landlord reasonably
require. If any alterations would affect the structure of the Building or any of
the electrical, plumbing, mechanical, heating, ventilating or air conditioning
systems or other base building systems, Landlord shall, at the option of
Landlord, but not the obligation of Landlord, perform such work at Tenant's
cost.
7.03            Repair Where Tenant at Fault. Notwithstanding any other
provisions of this Lease, if any part of the Building is damaged or destroyed or
requires repair, replacement or alteration as a result of the act or omission of
Tenant or Tenant's Agent, Landlord shall have the right to perform same and the
cost of such repairs, replacement or alterations, shall be borne by the Tenant.
7.04            Removal of Improvements and Fixtures. All Leasehold
Improvements, other than trade fixtures, shall immediately upon their placement
in the Premises become Landlord's property without compensation to Tenant.
Except as otherwise agreed by Landlord in writing, no Leasehold Improvements
shall be removed from the Premises by Tenant either during or at the expiration
or sooner termination of the Term except that: (a) Tenant may, during the Term,
in the usual course of its business, remove its trade fixtures, provided that
Tenant is not in default under this Lease; and (b) Tenant shall, at the
expiration or earlier termination of the Term, at its sole cost, remove such of
the Leasehold Improvements and trade fixtures in the Premises as Landlord shall
require be removed and restore the Premises to Landlord's then current Premises
standard to the extent required by Landlord. Tenant shall at its own expense
repair any damage caused to the Premises by such removal. If Tenant does not
remove its trade fixtures at the expiration or earlier termination of the Term,
the trade fixtures shall, at the option of Landlord, become the property of
Landlord and may be removed from the Premises and sold or disposed of by
Landlord in such manner, as it deems advisable without any accounting to Tenant.
7.05            Liens. Tenant shall promptly pay for all materials supplied and
work done in respect of the Premises so as to ensure that no lien is recorded
against any portion of the real property upon which the Premises is erected or
against Landlord's or Tenant's interest therein. If a lien is so recorded,
Tenant shall discharge it promptly by payment or bonding. If any such lien
against the Building or Landlord's interest therein is recorded and not
discharged by Tenant as above required within fifteen (15) days following
recording, Landlord shall have the right to remove such lien by bonding or
payment and the cost thereof shall be paid immediately from Tenant to Landlord.
Tenant has no right or authority to create any mechanics' or materialmen's lien
on the Building or Landlord's interest therein and Tenant in compliance with
Section 713.10, Florida Statutes, shall provide written notice (and provide
written acknowledgment thereof to Landlord) to all suppliers of labor or
material, as well as all contractors and subcontractors, as applicable, prior to
ordering such labor or materials or executing any agreement for construction of
Leasehold Improvements.
ARTICLE VIII.
Intentionally Blank
ARTICLE IX.
INDEMNITY; INSURANCE
9.01            Indemnification. Each party agrees to indemnity and hold the
other harmless from and against any and all loss, damage, claim, demand,
liability or expense by reason of any damage or injury to persons (including
loss of life) or property which may arise or become claimed to have arisen as a
result of or in connection with the indemnifying party's (i) improvement,
occupancy or use of the Premises or its site, or (ii) failure to conscientiously
and promptly perform any of its obligations under this Lease.
Exhibit 10.13 -- Page 6 of 18

--------------------------------------------------------------------------------





9.02            Insurance. Tenant shall at its sole expense, provide and
maintain in force during the entire term of this Lease, and any extension or
renewal hereof, public liability insurance with limits of coverage not less than
Two Million Dollars ($2,000,000.00) (for death or bodily injury for any one
occurrence) and Two Million Dollars ($2,000,000.00) for any property damage or
loss from any one accident. Each such policy of insurance shall name as the
insured thereunder both the Landlord and Tenant. Each such liability insurance
policy shall be of the type commonly known as Owner's, Landlord's and Tenant's
insurance and shall be obtained from a company reasonably satisfactory to both
parties. Tenant shall also be responsible to obtain its own personal property
and business insurance for the full insurable value thereof, and shall in each
instance provide Landlord with a certificate of insurance on an accord form 27
or other form acceptable to Landlord, making Landlord am additional insured
under the policy. Each party who is pays insurance directly shall provide the
other party with proof of payment and copies of such insurance coverage.
9.03            Builder's Risk Insurance. At the times during which construction
is being performed within or upon the Premises by Tenant, whether during initial
construction or thereafter at any time, Tenant or Tenant's contractor shall
provide builder's risk insurance with such reasonable limits as Landlord shall
from time to time require, and any such policy or insurance shall have as named
insured thereunder both Landlord and Tenant. Further, Tenant shall maintain at
all times during the term of the Lease. Workmen's Compensation and Employer's
Liability insurance at legally required levels for the benefit of all employees
entering upon the site as a result of or in connection with their employment by
Tenant or Tenant's general contractor. The original of each policy of insurance
required of Tenant from time to time by this Lease, or a certificate or
certified duplicate thereof, issued by the insurer or insuring organization.
shall be delivered by Tenant to Landlord (i) on or before thirty (30) days prior
to occupancy of the Premises by Tenant during the original and any renewed or
extended term hereof, and (ii) again at least ten (10) days prior to the lapse
or expiration or termination of any prior policy which would otherwise occur
during such term, renewal or extension. In the event Tenant fails to provide
certificates of insurance evidencing the coverages required hereunder, Landlord
shall be permitted to obtain such policies of insurance on behalf of Tenant and
nil costs and premiums associated with such insurance coverages and policies
shall be treated as additional Rent and shall be paid or reimbursed by Tenant
upon n.-quest by Landlord.
ARTICLE X.
CASUALTY
In the event any of the Improvements are rendered untenantable by fire or other
casualty, provided Tenant has sufficient insurance proceeds available to
Landlord to restore the premises or Tenant provides sufficient funds to Landlord
within Sixty (60) days of the lire or other casualty to restore the premises,
then Landlord shall restore the premises using the insurance proceeds or Tenant
funds. In the event any of the Improvements are rendered untenantable by fire or
other casualty. and there are no or insufficient insurance proceeds available to
Landlord to restore the premises; within Sixty (60) days of the fire or other
casualty or tenant fails to provide sufficient funds within Sixty (60) days of
the tire or other casualty to Landlord for Landlord to restore the premises,
then Landlord shall have the option of terminating this Lease or rebuilding, ;md
in such event written notice of the election by Landlord shall be given to
tenant within Seventy Five (75) days after the occurrence of such casualty. In
the event Landlord elects to rebuild, (I) Landlord shall not be obligated to
rebuild the Tenant's or any other Tenant Improvements; and (2) the affected
portions of the Premises shall be restored, as nearly as practicable in
Landlord's reasonable judgment, to their former condition, exclusive of Tenant
Improvements, within a reasonable time, during which time no payment of rent or
other sum due hereunder from Tenant to Landlord shall abate unless and until
Tenant's space shall have continued untenantable for at least thirty (30) days
after (and as a result of) such casualty. In the event (i) Landlord fails to
give timely notice of its election to rebuild. or (u) Landlord fails to rebuild
so that Tenant's Improvements can be replaced within six (6) months of such
casualty, the term of this Lease shall then expire and this Lease and all
options and rights under it shall be of no further force or effect and Landlord
shall be entitled to sole possession of the Premises, and Landlord shall not be
obligated to reimburse the Tenant for the value or cost of its improvements, or
for any expense or damage incident to such casualty or such election.
Exhibit 10.13 -- Page 7 of 18

--------------------------------------------------------------------------------





ARTICLE XI.
ASSIGNMENT, SUBLETTING AND TRANSFERS
11.01            11.0 I Assignment and Transfers. Tenant shall not enter into,
consent to or permit any transfer of this Lease without the prior written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld, but shall be subject to Landlord's rights under the following Sections
11.02 and 11.03.
11.02            11.02 Landlord's Right to Consent. If Tenant intends to effect
a transfer, Tenant shall give prior notice to Landlord of such intent specifying
the identity of the Transferee and providing such financial business or other
information relating to the transfer, the proposed Transferee and its principals
as Landlord or any mortgagee requires, together with copies of sufficient
documents to evidence the particulars of the proposed transfer, including the
total consideration to be paid by the Transferee. Landlord shall, within Thirty
{30) days after having received such notice and all requested information,
notify Tenant either that it consents or does not consent to the transfer in
accordance with the provisions and qualifications of this Article XI. If
Landlord fails to timely give any notice Landlord shall be deemed to have
refused consent to the transfer.
11.03            11.1)3 Conditions of Transfer.
A.            If there is a permitted transfer, Landlord may collect Rent from
the Transferee and apply the net amount collected to the Rent required to be
paid pursuant to this Lease, but no acceptance by Landlord of any payments by a
Transferee shall be deemed a waiver of any provisions hereof regarding Tenant.
Any consent by Landlord shall be subject to Tenant and Transferee executing an
agreement with Landlord agreeing: (i) that the Transferee will be bound by all
of the terms of this Lease as if such Transferee had originally executed this
Lease as tenant, and (ii) to amend this Lease to incorporate such terms,
covenants and conditions as are necessary so that this Lease will be in
accordance with Landlord's standard form of lease in use fi.>r the Improvements
at the time of the transfer. and so as to incorporate therein any conditions
imposed cd by Landlord in it consent to such transfer and such further
conditions as may be required by the provisions of this Section 11.03 and (iii)
to provide a guarantee or Transferee's obligations, Landlord under the Lease,
from a financially qualified guarantor or guarantors (with the determination of
financial qualification to be made by Landlord in Landlord's sole discretion).
B.            Notwithstanding any transfer permitted or consented to by Landlord
or acceptance of Rent from the Transferee, Tenant (and Guarantor if applicable)
shall be jointly and severally liable with the Transferee under this Lease and
shall not be released from performing any of the terms of this Lease.
C.            Notwithstanding the effective date of any permitted transfer as
between Tenant and the Transferee, all Minimum Rent for the month in which such
effective date occurs shall be paid by Tenant so that Landlord will not be
required to accept partial payment of Minimum Rent for such month from either
Tenant or Transferee.
11.04            Assignment by Landlord. Landlord shall have the unrestricted
right to sell, lease, convey, encumber or otherwise dispose of the Premises or
any part thereof and this Lease or any interest of Landlord in this Lease.
Exhibit 10.13 -- Page 8 of 18

--------------------------------------------------------------------------------





ARTICLE XII.
DEFAULT
12.01            Defaults.  A default by Tenant shall be deemed to have occurred
hereunder, if and whenever:  (a) any Minimum Rent is in arrears whether or not
any notice or demand for payment has been made by Landlord (with the parties
expressly agreeing that no written or other notice is required to be made by
Landlord); (b) any Additional Rent is in arrears and is not paid within five (5)
days after written demand by Landlord; (c) Tenant has breached any of its
obligation in this Lease (other than the payment of Rent) and Tenant fails to
remedy such breach within fifteen (15) days (or such shorter period as may be
provided in this Lease), or if such breach cannot reasonably be remedied within
fifteen (15) days (or such shorter period), then if Tenant fails to immediately
commence to remedy and thereafter proceed diligently to remedy such breach. in
each case after notice in writing from Landlord; (d) Tenant or any Guarantor
becomes bankrupt or insolvent or makes any proposal, assignment or arrangement
with its creditors, or any steps are taken or proceedings commenced by any
person for the dissolution, winding-up or other termination of Tenant's
existence or the liquidation of its assets; (c)  a trustee or receiver, or like
person is appointed with respect to the business or assets of Tenant or any
Guarantor; (t) Tenant makes a sale in bulk of all or a substantial portion of
its assets other than in conjunction with a transfer approved by Landlord; (g)
this Lease or any of Tenant's assets are taken under a writ of execution; (h)
Tenant proposes to make a transfer other than in compliance with the provisions
or this Lease; (i) Tenant abandons or attempts to abandon the Premises or the
Premises become vacant. unoccupied or not open for business during the required
hours of the building, for a period of five (5) consecutive days or more without
the consent of Landlord; (j) any of Landlord's policies of insurance with
respect to the Building are actually or threatened to be canceled or adversely
changed as a result of any use or occupancy of the Premises; or (k) any
obligations of Tenant or any Guarantor owing to Landlord, whether or not related
to this Lease and however arising (whether by operation of law, contract,
acquired or otherwise) shall be in default.
12.02            Remedies of the Landlord. In the event of any default hereunder
by Tenant, then without prejudice to any other rights which it has pursuant to
this Lease or at law or equity, Landlord shall have the following rights and
remedies, some or all of which may be exercised by Landlord:
A.            Landlord may terminate this Lease by notice to Tenant and retake
possession of the Premises for Landlord's account; and/or
B.            Landlord may enter the Premises as agent of Tenant to take
possession of any property of Tenant on the Premises, to store such property at
the expense and risk of Tenant or sell or otherwise dispose of such property in
such manner as Landlord may see fit without notice to Tenant, which shall be
credited towards any Rent owed Landlord pursuant hereunder; and/or
C.            Landlord may re-take possession of the Premises for the account of
Tenant and recover from Tenant all of Landlord's damages incurred by, due to, or
arising out of Tenant's default and Landlord's re-taking of possession. If this
remedy is elected by Landlord, Landlord's damages shall be the value of the
Premises for the remaining Term of this Lease after Tenant's default. For the
purposes of computing the "value" of the unexpired Lease Term, each Lease Year
of the unexpired Term shall be deemed to increase five percent (5%) per year.
The amount so calculated shall be added to it all sums owing to Landlord which
have accrued prior to Tenant's default, plus all of Landlord's costs, direct and
consequential, of re-taking possession, preparing the Premises for re-rental,
and re-renting the Premises. If the Premises are not re-rented at the time
Landlord brings its action for damages under this provision, or of it the term
of the re-rental is for a period less than the remaining Term of this Lease and
therefore additional re-rentals may be required to fill the remaining Term, then
in either case landlord shall make a reasonable estimate of such costs and such
estimate shall be binding on the parties. The cost referred to above shall
include, but not be limited to, legal fees, cleaning, painting, re-fixturing,
partitioning, repairs, advertising and lease commissions; and/or
Exhibit 10.13 -- Page 9 of 18

--------------------------------------------------------------------------------





D.            Landlord may remedy or attempt to remedy any default of Tenant
under this Lease fix the account of Tenant and to enter upon the Premises for
such purposes. Landlord shall not be liable to Tenant for any loss or damage
caused by acts of Landlord in remedying or attempting to remedy such default and
Tenant shall pay to Landlord all expenses incurred by Landlord in connection
with remedying or attempting to remedy such default; and/or
E.            Landlord may recover from Tenant all damages and expenses incurred
by Landlord as a result of any breach by Tenant; and/or
F.            Landlord may accelerate all Rent for the entire Term.
12.03            Remedies of Tenant. In the event of any default hereunder by
Landlord, Tenant shall be required to provide Landlord with Twenty Five (25)
days written notice and right to cure the default, and in the event such default
has not been cured within that time, Tenant may exercise all of its rights which
it has pursuant to Florida law or in equity subject to the provisions of this
Lease.
12.04            Costs/Attorney. In the event of any dispute arising out of the
terms and conditions of this Lease, the prevailing party shall be entitled to
recover all cost incurred in such action, including attorney's fees (including
attorney's fees for determining entitlement and amount of fees) at all levels at
trial, appeal and bankruptcy, if any, from the nun-prevailing party.
12.05            Allocation of pay. Landlord may at its option apply any sums
received from Tenant against any amounts due and payable by Tenant under this
Lease in such manner as Landlord sees fit and regardless of the express purpose
for which the tender was made and notwithstanding any endorsement placed on the
check by which payment is made.
ARTICLE XIII.
ATTORNMENT AND SUBORDINATION
13.01            Estoppel Certificate. At any time and from time to time, upon
not less than ten ( 10) days prior notice by Landlord, the "Superior Lessor," or
the "'Superior Mortgagee" (as both are hereinafter defined) to Tenant, Tenant
shall comply with, execute, acknowledge and deliver in writing addressed to such
party as designated by Landlord or the Superior Lessor or the Superior
Mortgagee, us the case may be (hereinafter collectively called the "Requesting
Party"), certifying to the following: (i) that this Lease is unmodified and in
full force and effect, or if there have been modifications that the Lease is in
full force and effect, as modified. and stating the modifications; (ii) whether
the Term has commenced and Minimum Rent, and Additional Rent have become payable
hereunder and, if so, the dates to which they have been paid; (iii) whether or
not Landlord is in default in performance of any of the terms of this Lease, and
if so, specifying each such default of which the signor may have knowledge; (iv)
whether Tenant has accepted possession of the Premises; (v) whether Tenant has
m; de any claim against Landlord under this Lease and, if so, the nature thereof
and the dollar amount, if any, of such claim; (vi) whether there are any offsets
or defenses existing against enforcement or any of the terms of this Lease upon
the part of Tenant to be performed, and if so, specifying same; (vii) either
that Tenant does not know of any default in the performance of any provisions of
this Lease or specifying any default of which Tenant may have knowledge and
stating what action is taken or proposes to take with respect thereto; (viii)
that, to the best knowledge of Tenant, there are no proceedings pending or
threatened against Tenant before or by an court or administrative agency which,
if adversely decided, would materially and adversely affect the financial
condition or operations of Tenant, or, if any such proceedings are pending or
threatened to the best knowledge of Tenant, specifying and describing same; and
(ix) such further information with respect to the Lease or the Premises as the
Requesting Party may reasonably request or require, it being intended that any
such statement delivered pursuant to this Section 13.01 may be relied upon by
any prospective purchaser of the Premises or any part thereof or the interest of
Landlord in any part thereto by any prospective Superior Mortgagee or any
prospective Superior Lessor, or by any prospective assignees of such parties.
The failure of Tenant to provide a complete statement in accordance with the
provisions of this Section 13.01 within the required ten (10) day period shall
constitute a default hereunder.
Exhibit 10.13 -- Page 10 of 18

--------------------------------------------------------------------------------





13.02            Subordination. This Lease and all rights of Tenant hereunder
are and shall be subject and subordinate in all respects to (i) all present and
future ground leases, operating leases, superior leases, overriding leases and
underlying leases and grants of term of the land and buildings constructed
thereon, including the Building or any portion thereof (hereinafter collectively
referred to as a "Superior Lease", and (ii) all mortgages, deeds of trust, deeds
to secure debt and building loan agreement, including leasehold mortgages and
consolidation agreement, which may now or hereafter effect the Building and/or
the real property which is being leased, or any portion thereof, including all
future advances made thereunder (hereinafter collectively referred to as the
"Superior Mortgage", whether or not the Superior Mortgage covers any other lands
or buildings. All references hereunder to Superior Leases shall refer to the
lessor at the time of execution of a Superior Lease, while each reference to
Superior Mortgagee shall mean the holder at any time of a Superior Mortgagee, as
well as each of their respective successors und assigns. The provisions of this
Section 13.02 shall be self-operative and no further instrument of subordination
shall be required. If any Requesting Party shall seek confirmation of such
subordination, Tenant shall promptly execute and deliver, at its own cost and
expense, an instrument, in recordable form, to evidence such subordination; if
Tenant falls to execute, acknowledge or deliver any such instrument within Ten
(10) days after request therefor. Tenant hereby irrevocably constitutes and
appoints Landlord as Tenant's attorney-in-fact, coupled with an interest to
execute, acknowledge and deliver any such instruments tor and on behalf of
Tenant. Tenant shall not cause, permit or suffer anything to be done which would
constitute a default under any Superior Mortgage or Superior Lease or cause the
Superior Lease to be terminated or forfeited by virtue of any rights of
termination or forfeiture reserved or vested in the Superior Lease.
13.03            Attornment. If, at any time prior to the termination of this
Lease, the Lessor or Mortgagee, or their successors or assigns, who acquire the
interest of Landlord under this Lease through foreclosure action or a
deed-in-lieu thereof, whereby the Lessor or Mortgagee succeeds to the rights of
Landlord under this Lease through possession or foreclosure or delivery of a new
lease or deed or otherwise, Tenant agrees, at the election and upon request of
any such party (hereinafter called the "Successor Landlord"), to attorney fully
and completely from time to time, and to recognize any such Successor Landlord
as Tenant's landlord under this Lease upon the executory terms of this Lease;
provided, however, such Successor Landlord shall agree in writing to accept
Tenant's attornment. The foregoing provisions of this Section 13.03 shall inure
to the benefit of any such Successor Landlord, shall apply notwithstanding that.
as a matter of law, this Lease may terminate upon the termination of a Superior
Lease, shall be self-operative upon any such demand, and no further instrument
shall be required to give effect to said provisions. Tenant, however, upon
demand of any such Successor Landlord, agrees to execute any instruments to
evidence and confirm the foregoing provisions of this Section 13.03,
satisfactory to any such Successor Landlord acknowledging such attornment and
setting forth the terms and conditions of its tenancy and Tenant hereby
constitutes and appoints Landlord attorney-in-fact for Tenant to execute any
such instrument for and on behalf of Tenant, such appointment being coupled with
an interest.
ARTICLE XIV.
 CONDEMNATION
In the event the title to all or part of the Premises shall be condemned or
taken, and if in the opinion of Landlord (i) the property should be restored or
used in such a way as to alter the use of the Premises materially, or (ii) is
economically unfeasible to restore all or part of the Building after such
taking, Landlord may terminate this Lease and the term and estate hereby granted
shall expire on the date specified in the notice of termination (but not less
than sixty (60) days after the giving of such notice) as fully and completely as
if such date hereinabove set forth for the expiration of the Term of this Lease,
and the Rent hereunder shall be apportioned as of said date.
Landlord reserves unto itself, and Tenant assigns to Landlord, all right to
damages accruing on account of any taking or condemnation of any part of the
Premises or any improvements on it, or by reasons of any act of public or
quasi-public authority for which damages are payable under their applicable law.
Landlord does not reserve to itself, and Tenant docs not assign to Landlord, any
damages payable to the taking of personal property installed on the Premises by
Tenant at its cost and expense, and Tenant's rights as business owner, which is
not to pass to Landlord at the end of this Lease, for relocation of Tenant's
business, or for its lost profits. Tenant agrees to execute such instrument or a
assignments as may be desired or requested by Landlord to exercise its rights
hereunder; if reasonably requested by Landlord, to joint with Landlord in any
petition for the recovery of damages; and to forthwith turn over to Landlord any
such damages to which Landlord is entitled but which may be received by Tenant.
Exhibit 10.13 -- Page 11 of 18

--------------------------------------------------------------------------------





ARTICLE XV.
GENERAL PROVISIONS
15.01            Quiet Enjoyment. Tenant, upon paying the Rent, charges and
other sums reserved hereunder, and performing and observing all of the other
terms, covenants and conditions of this Lease set forth herein, shall peaceably
and quietly have, hold and enjoy the Premises during the Term without hindrance
by Landlord or any other person lawfully claiming through or under Landlord,
subject, however, to the terms of this Lease, and of any Superior Lease or
Superior Mortgage, if applicable, and such other agreements and encumbrances to
which this Lease may be subordinate. This covenant shall be construed as a
covenant running with the land and shall not be construed as a personal covenant
or obligation of Landlord.
15.02            Holding Over. If Tenant remains in possession of the Premises
after the end of the Term hereof, there shall be no tacit renewal of this Lease
and Tenant shall be deemed to be a tenant at sufferance. In such event, Tenant
shall pay to Landlord, for each day Tenant remains in possession of the Premises
without the written consent of Landlord, an amount equal to the Rent for the
last twelve ( 12) months of the Term, divided by 365 days, and then multiplied
by two (2). Such amount shall accrue and be due and payable on a daily basis
commencing on the first day following the end of the Term and terminating on the
day that either (i) possession of the Premises is restored to Landlord, or (ii)
a new lease is entered into between Landlord and Tenant. All other obligations
of Tenant under this Lease, other than the payment of Rent (which is payable in
accordance with the foregoing calculation) shall be applicable to Tenant during
the period the Tenant is a tenant at sufferance.
15.03            Waiver. If either Landlord or Tenant excuses or condones any
default by the other of any obligation under this Lease, this shall not be a
waiver of such obligation in respect to any continuing or subsequent default and
no such waiver shall be implied.
15.04            Recording. Neither Tenant nor anyone claiming under Tenant,
shall record this Lease or any memorandum hereof in any public records without
the prior written consent of Landlord.
15.05            Notices. Any notice, consent or other instrument required or
permitted to be given under this Lease shall be in writing and shall be
delivered in person, or sent by certified mail, return receipt requested,
postage prepaid, or by Federal Express or similar overnight courier service,
addressed (a) if to Landlord, at the address set forth in the introductory
paragraph of this Lease; and (b) if to Tenant, at the Premises. Any such notice
or other instruments shall be deemed to have been given and received on the day
upon which personal delivery is made or. If mailed, then forty-eight (48) hours
following the date of mailing. Either party may give notice to the other of any
change of address and after the giving of such notice, the address therein
specified is deemed to be the address of such party for the giving of notices.
If postal service is interrupted or substantially delayed, all notices or other
instruments shall be delivered in person, or by Federal Express, or similar
overnight courier service.
15.06            Liability of Landlord. Tenant shall look solely to Landlord's
estate and interest in the Premises and the rentals therefrom for the
satisfaction of any right of Tenant fur the collection of a judgment or other
judicial process or arbitration award requiring the payment of money by
Landlord, subject, however, to any prior rights of any Mortgagee and no other
property or assets of Landlord, Landlord's Agents, including all of Landlord's
members, general partners, incorporators, shareholders, officers, directors, or
other principals, disclosed or otherwise, or affiliates, shall be subject to
levy, lien, execution, attachment or other enforcement procedure for the
satisfaction of Tenant's rights and remedies under or with respect to this
Lease, the relationship of Landlord and Tenant hereunder, or under Law,
including Tenant's use and occupancy of the Premises, or any liability of
Landlord to Tenant. The limitation of Landlord\ liability under this Section
15.06 shall be absolute and without exception, shall prevail over any other
provision of this Lease and shall survive the expiration or earlier termination
of this Lease.
Exhibit 10.13 -- Page 12 of 18

--------------------------------------------------------------------------------





15.07            Radon Gas. In compliance with Section 404.056, Florida
Statutes, Tenant is hereby made aware of the following: RADON GAS IS A NATURALLY
OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN
SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT
OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN
FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION REGARDING RADON AND RADON
TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.
15.08            Successors. The rights and liabilities created by this Lease
extend to and bind the successors and assigns of Landlord and the heirs,
executors, administrators and permitted successors and assigns of Tenant. No
rights, however shall inure to the benefit of any Transferee unless the
provisions of Article XI are complied with.
15.09            Joint and Several Liability. If there is at any time more than
one Tenant or more than one person constituting Tenant, their covenants shall be
considered to be joint and several and shall apply to each and every one of
them.
15.10            Captions and Section Numbers. The captions, section numbers,
article numbers and table of contents appearing in this Lease are inserted only
as a matter of convenience and in no way affect the substance of this Lease.
15.11            Extended Meanings. The words "hereof", "hereto", and
"hereunder" and similar expressions used in this Lease relate to the whole of
this Lease and not only to the provisions in which such expressions appear. This
Lease shall be read with all changes in number and gender as may be appropriate
or required by the context. Any reference to Tenant includes, where the contest
allows, the employees, agents, invitees and licensees of Tenant and all others
whom Tenant might reasonably be expected to exercise control. This Lease has
been fully reviewed and negotiated by each party and their counsel and shall not
be more strictly construed against either party.
15.12            Partial Invalidity and Construction. All of the provisions of
this Lease are to be construed as covenants even though not expressed as such.
If any such provision is held or rendered illegal or unenforceable it shall be
considered separate and severable from this Lease and the remaining provisions
of this Lease shall remain in force and bind the parties as though the illegal
or unenforceable provision had never been included in this Lease. If the
language or revisions of this Lease are interpreted by a court or other
quasi-judicial body, the parties agree that the language shall not be construed
against the drafter since both parties have substantially contributed to the
preparation of this document.
15.13            Entire Agreement.  This Lease and the exhibits, if any,
attached hereto are incorporated herein and set forth the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreement or understandings between them. This Lease and its Exhibits may not be
modified except by agreement in writing executed by Landlord and tenant.
15.14            Governing Law. This Lease shall be construed in accordance with
and governed by the laws of the State of Florida, without giving effect to
principals of conflict of laws, except where specifically pre-empted by Federal
law.
15.15            Time.  Time is of the essence of this Lease. Any time period
herein specified of five (5) days or less shall mean business days; any period
in excess of live (5) days shall mean calendar days.
15.16            No Partnership. Nothing in this Lease creates any relationship
between the parties other than that of lessor and lessee and nothing in this
Lease constitutes Landlord a partner or Tenant or a joint venture or member of a
common enterprise with Tenant.
Exhibit 10.13 -- Page 13 of 18

--------------------------------------------------------------------------------





15.17            Accord and Satisfaction. No endorsement or statement on a check
or letter accompanying any check or payment by Tenant to Landlord shall be
deemed an accord and satisfaction or a release of liability and Landlord may
accept such check or payment without prejudice to Landlord\ rights to recover
the balance of all sums due to Landlord hereunder, or to pursue any other remedy
set forth m this Lease or granted by law or in equity.
15.18            Counterparts. This Lease may be executed in several
counterparts, each of which shall be deemed an original and all such
counterparts shall together constitute one in the same instrument.
15.19            Signs. Tenant will nor exhibit, inscribe, paint or affix any
sign, advertisement, notice or other lettering on any part of the outside of the
Premises, the Building or inside the Premises if visible from the outside,
without first obtaining Landlord's prior approval thereof, which approval shall
not be unreasonably withheld or delayed. Tenant shall present to the Landlord
plans and specifications for such signage at the time the approval is sought.
Tenant shall only install signs which conform with applicable codes of the City
in which the property is located, and said signs shall be in conformance with
Landlord's criteria for signage. Tenant shall pay all costs of installation and
maintenance of the sign, and the cost of obtaining all necessary governmental
permits and approvals.
15.20            Cross Default. Any default on the part of the Tenant under this
Lease and/or the Fuel Supply Agreement shall he a default under the Lease and
the Fuel Supply Agreement and the Landlord shall have all rights and remedies
under all of the forgoing documents.
15.21            Signature Authority. To the extent this I. ease is being signed
by a representative of a corporation, partnership or other business entity, the
person signing this Lease represents and warrants that he/she has obtained all
corporate, partnership or other authority to sign this Lease on behalf of such
entity.
ARTICLE XVI.
FUEL SUPPLY AGREEMENT
16.01            Existing Agreement. The parties agree that Landlord is
currently a party to a Fuel Supply Agreement with APEC under which Tenant shall
be receiving fuel and fuel products for resale at the Premises. Tenant agrees to
abide by the terms and conditions of the form of Fuel Supply Agreement attached
hereto as Exhibit "C'' (or any fuel supply agreement with any successor
supplier), and to pay all sums due under the Fuel Supply Agreement to APEC
including payment of the fuel charges, delivery (freight) charges and any other
charge due thereunder. The failure of Tenant to pay any sums due under the Fuel
Supply Agreement as such exists at any given time when such sums are due shall
be deemed to be a default under this Lease and Landlord shall be entitled to all
remedies provided under this Lease and under Florida law. The parties also
acknowledge that the gas station is operating as a Shell station, but the
Landlord shall have the right to change brands and change any accompanying
signage in Landlord's sole discretion.
Exhibit 10.13 -- Page 14 of 18

--------------------------------------------------------------------------------



EXECUTED as of the day and year written by each signature.
WITNESSES:
 
AS TO LANDLORD:
   
West Boynton Auto Services, Inc.,
   
a Florida corporation
               
By    s/s Jay Seewald
   
Jay Seewald, President
   
Date:  January 10, 2016
               
AS TO LANDLORD:
   
OTM USA Corp.
   
a Florida corporation
         
By    s/s Russell Parker
   
Russell Parker, EVP/SEC
   
Date:  January 10, 2016
     



Exhibit 10.13 -- Page 15 of 18

--------------------------------------------------------------------------------



EXHIBIT "A"


Legal Description


EXHIBIT "A1"




Equipment
Car Wash
Computer Scope
6 Repair Lifts
Front End Alignment Machine
Tire Machine
Wheel Balancer
Used Oil Tank
2 Air Compressors
Fountain Machine
Fast Food Counters
2 Hot Dug Machines
Open Air Cooler
Ice Maker
Ice Merchandiser
Gondola Shelving
Various Desks
2 Computers with Printers
Fax Machine
Exhibit 10.13 -- Page 16 of 18

--------------------------------------------------------------------------------



EXHIBIT "B"
LEASEHOLD IMPROVEMENTS
A.            Construction of Improvements by Landlord.  Landlord shall erect,
at its sole cost and expense. and as soon as is practicable, the following:
1.      None


B.            Construction of Improvements by Tenant. Tenant may erect, at its
sole cost and expense, as provided in this Lease, the following:
1.      None


All improvements shall be new and in accordance with the applicable building
codes. Tenant shall be required to obtain Landlord's prior written consent in
advance, which shall not be unreasonably withheld. All improvements and build
out to be performed by Tenant


C            Ownership of Improvements. All improvements to the Premises except
removable trade fixtures or personally installed by Tenant shall remain the
property of Landlord.


Exhibit 10.13 -- Page 17 of 18

--------------------------------------------------------------------------------



EXHIBIT "C"
Dealer Supply Agreement and Addendum
 
 
 
 
 




Exhibit 10.13 -- Page 18 of 18

--------------------------------------------------------------------------------